•"
                                                                                              RECEIVED \H
                                                                                           COURT OF CRIMINAL APPEAL!
                                                  PDR NO.1234-14

                                                                                                 MAR 12 2015
     Abraham Campos /                                   §          In The Court Of Criminal
     Vs.                                                           Appeals Of Texas      at
                                                                                              ^belAcosts, Cterk
     The State Of Texas                                 §             Austin,Texas



                               PRO-SE MOTION REQUESTING LEAVE TO FILE AN              COURTnrFILED IN*
                   ORIGINAL COPY ONLY OF THE PETITION FOR DISCRETIONARY REVIEW 0F CRIMINAL APPEALS
                                                                                              MAR 13 2015
     TO THE HONORABLE COURT OF CRIMINAL APPEALS:

           COMES NOW, Abraham Campos, 721237,Appellant/Petitioner in the above s£yK§' C,erk
     and numbered        cause and respectfully move this Honorable Court to Grant leave
     to     file    an original     copy     of    the Petition For Discretionary Review and in
     support thereof would show to the Court the following:


                                                       I.

       (1) The style and appeal Number in the Court of Appeals First District at
     Houston,Texas NO.01-14-000167-Cr,Trial Court NO.26,947,149th District Court
     of Brazoria County,Texas.,Abraham Campos-V.-State Of Texas.
     (2) The Appellant/Petitioner moves that pursuant to Rule 2,Texas Rules of
     Appellate Procedure,this Court Suspends Rule 9.3(B),T.R.A.P.,that requires
     the filing of eleven copies (11) of the Petition For Discretionary Review
     with the court.

       (3) The fact relied upon to show good cause for this request are, as follow:
     The     Appellant    is    indigent     and    incarcerated     and does not have access to a
     photo     copy    machine.    The     Appellant    is presently not represented by Counsel
     and intends to file a Pro-se Petion For Discretionary Review.


       WHEREFORE,PREMISES CONSIDERED,The Appellant/Petitioner respectfully requests
     that    this     Honorable    Court    grant leave to file an Original Copy Only of the
     Petition For Discretionary Review with the Court.

                                                                       Respectfully submitted

                                                                          \t2MMM.
                                                                   /S/ Abraham Campos^
                                                                       Eastham Unit
                                                                       2665 Prison Rd.#l
                                                                       Lovelady,Texas 75851
                                                                            Appellant Pro-se
.jp



                                      CERTIFICATE OF SERVICE


        I,   Abraham Campos,certify       that    a   true and correct copy of the foregoing
      "Pro-se    Motion Requesting Leave To File An Original Copy Only Of The Petition
      For    Discretionary   Review   "   was    forwarded   by U.S.Mail,postage prepaid,To:
      Jeri   Yenn,District    Attorney    of    Brazoria   County,Texas at 111 E.Locust St.,
      Room 408-A,Angleton, Texas 77515. On this            day of              2015.




                                                             /S/ Abraham Campos-#72123^
                                                                    Eastham Unit      .
                                                                    2665 Prison Rd.#l
                                                                    Lovelady, Texas 75851

                                                                         Appellant Pro-se